 GRINNELL FIRE PROTECTION SYSTEMS CO. 473Grinnell Fire Protection Systems Company and Road Sprinkler Fitters Local Union No. 669, U.A., AFLŒCIO.  Case 17ŒCAŒ19409 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN AND WALSH On October 26, 2000, Administrative Law Judge Al-bert A. Metz issued the attached decision.  The Respon-dent filed exceptions and a supporting brief.  The Gen-eral Counsel and the Charging Party each filed an an-swering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings1 and conclusions and to adopt the recommended Order as modified.2 In adopting the judge™s recommended broad cease-and-desist Order, we find that the Respondent has dem-onstrated a proclivity to violate the Act.  Under Hickmott Foods, 242 NLRB 1357 (1979), repeat offenders with such a proclivity are subject to broad injunctive relief. We note that, in addition to the instant case, the Re-spondent violated the Act in the following cases: Grin-nell Fire Protection Systems, 332 NLRB 1257 (2000) (refusal to provide union with requested information); Grinnell Fire Protection Systems, 328 NLRB 879 (1999), enfd. 236 F.3d 187 (4th Cir. 2000) (threats of layoff and job loss; requiring and inducing resignation from union; implying to employees that unfair labor practice strikers can be permanently replaced; retaliatory layoffs for engaging in protected activity; promising higher wages to induce employees to abandon union and abandon strike; refusal to meet and bargain in good faith with union; unilateral change in terms and conditions of employment by implementing final contract offer prior to reaching good-faith impasse in bargaining; bypassing union and making direct wage offers to unit employees); Grinnell Corp., 320 NLRB 817 (1996) (telling employee he would not be recalled from layoff because he engaged in union activities; threatening employee with retaliation if he pursued reparations for past layoffs or filed griev-ances; threatening employee with discharge if he filed charges against employer with the Board; refusing to employ individual because he engaged in union activity, filed charges, and pursued his Sec. 7 rights; note related case: Road Sprinkler Fitters Union Local 699 v. Grinnell Fire Protection Systems, 155 LRRM 2184 (E.D.Pa. 1997); note also: Plumbers Local 669 (Grinnell Fire Protection), 296 NLRB 256 (1989) (Grinnell Corp. is parent of Grinnell Fire Protection)); Grinnell Fire Pro-tection Systems, 307 NLRB 1452 (1992) (telling employ-ees or union representatives that employees will not be recalled to work or rehired because they filed grievances against employer).  We also note that a broad order was imposed in Grinnell Corp., 320 NLRB 817, supra.  Con-sequently, we find that the Respondent is a repeat of-fender with a proclivity to violate the Act.  Thus, we shall impose the broad cease-and-desist Order recom-mended by the judge.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001).  ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Grinnell Fire Protection Systems Company, Tulsa, Oklahoma, its officers, agents, successors, and assigns, shall take the action set forth in the Order as modified. Substitute the following for paragraph 2(e). ﬁ(e) Preserve and, within 14 days of a request, or such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place desig-nated by the Board or its agents, all payroll records, so-cial security payment records, timecards, personnel re-cords and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order.ﬂ  Constance Traylor, Esq., for the General Counsel. Peter Chatilovicz, Esq. and Charles F. Walters, Esq. (on  Brief), for the Respondent.  William W. Osborne, Esq., for the Charging Party Union. DECISION1 ALBERT A. METZ, Administrative Law Judge. The issue presented is whether the Respondent™s offers of reinstatement to five unfair labor practice strikers violated Section 8(a)(1) and (3) of the National Labor Relations Act (Act).2 On the entire record, including my observation of the demeanor of the wit-nesses, and after consideration of the parties™ briefs, I make the following findings of fact.  1 This case was heard at Tulsa, Oklahoma on July 18Œ19, 2000. All dates in this decision refer to 1997 unless otherwise specified. 2 29 U.S.C. § 158. 335 NLRB No. 40  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 474I. JURISDICTION AND LABOR ORGANIZATION 
The Respondent admits that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and that the Union is a labor organization within the 
meaning of Section 2(5) of the Act. 
II. BACKGROUND 
The Respondent is in the busine
ss of installing and maintain-
ing automatic sprinkler and fire protection systems throughout 
the United States. The Union repr
esents the Respondent™s fitter 
foremen and fitters. Since on or about April 12, 1994, the Un-
ion has engaged in a nationwide 
strike against the Respondent. 
In 1994 the Union filed unfair labor practice charges with the 

Board centered on allegations that
 the Respondent had violated the Act by its bad faith bargaining. The Board ultimately issued 
a decision concerning those 
matters on May 28, 1999. (
Grinnell Fire Protection Systems Co.
, 328 NLRB 879 (1999) (
Grinnell I).
 The Board held that on April 12, 1994, the Respondent had 
prematurely declared an impasse
 in its negotiations with the 
Union and unilaterally implemented changes in wages, hours 
and other terms and conditions of employment in violation of 
Section 8(a)(1) and (5) of the Act. The employees™ strike was 
determined to be an unfair labor
 practice strike from its incep-
tion. As part of its order remedying the Respondent™s unfair 

labor practices, the Board directed that the Respondent restore 
to the unit employees the terms 
and conditions of employment 
that were applicable prior to April 14, 1994. The Board™s deci-
sion is presently pending appeal be
fore the Fourth Circuit Court 
of Appeals.
3  The present case involves the Respondent™s Tulsa, Okla-
homa facility. Billy J. Cofer, Edward L. Culbert, Charlie 
Wayne Gunkel, Jerry Spencer and Robert Hensley were among 
the Respondent™s employees who became unfair labor practice 
strikers on April 12, 1994. They c
ontinued to be on strike at the 
time of the hearing. In Augus
t and September of 1997 these 
men sought employment with th
e Respondent at its Tulsa loca-
tion. The Respondent ultimately o
ffered employment to each of 
them at terms and conditions that were consistent with the Re-
spondent™s wages and benefits that the Board found in 
Grinnell I to have been unlawfully implem
ented. It is not disputed that 
the offers were less generous in their terms than what the em-
ployees had been earning prior to April 14, 1994.   
The Government™s present compla
int alleges that since on or 
about August 26, 1997, the Responde
nt has refused to reinstate 

the employees to their former positions of employment in that it 
conditioned their reinstatement upon them agreeing to accept 
the unlawfully implemented terms and conditions of employ-
ment. The Respondent argues that some of the offers to return 
to work were not unconditional. 
It also notes that it has ap-
pealed the Board™s decision in 
Grinnell I and asserts that it 
would be disadvantaged if required to rehire the men at the 
more costly wages and conditions as they existed prior to April 
14, 1994. The Respondent advocates
 that the proper procedure 
is for its appeal to be decided, and, should the Board prevail, 
                                                          
 3 Grinnell Fire Protection Systems Co. v. NLRB
, (Nos. 99-1754, 99-
1900, 99-2122). 
then it would be legitimately required to make the men whole 
for any losses suffered.  
III. THE OFFERS TO RETURN TO WORK ON BEHALF OF 
COFER, CULBERT, GUNKEL AND SPENCER 
On August 8-10,1997, the Respondent advertised in a Tulsa 
newspaper for fire sprinkler pi
ping installers. The advertise-
ment noted that the pay was for positions up to $20.73 per hour. 
On August 26 Union Business Agent Steve Montgomery and 
striking employee, Ed Culbert (who was working on special 
assignment for the Union at the time) went to the Respondent™s Tulsa office. They met with Re
spondent™s district general man-
ager, Dewayne Ward. Montgomery gave him a written request 
for information and some employ
ment application forms. Four 
of the applications were from striking employees, Cofer, Cul-

bert, Gunkel, and Spencer. Montgomery and Culbert testified 
that Montgomery told Ward that he was making an uncondi-
tional offer on behalf of the four unfair labor practice strikers 
for them to return to work. Ward testified that Montgomery did 
not state anything about an unconditional offer to return to 
work, but he did understand that 
the strikers™ applications were 
being proffered for the purpose of their being hired. Ward told 

the Union representatives that he
 would have to consult with 
others and the meeting ended.
 The Respondent does not con-tend that Montgomery 
set any conditions upon the strikers™ 
return to work. 
Consolidated Dress Carriers, Inc., 
259 NLRB 
627, 636Œ637 (1981). Based on the demeanor of the three wit-
nesses to this conversation, and the record as a whole, I find 
that Montgomery did tell Ward 
that he was making an uncondi-
tional offer for Cofer, Culbert, Gunkel, and Spencer to return to 
work. I find that the Respondent did not meet its burden of 
showing that the offer was less than unconditional. NLRB v. 
Okla-Inn, 488 F.2d 498, 505 (10th Cir. 1973). See generally 
Spentonbush/Red Star Cos., 319 NLRB 988, 989Œ990 (1995), 
enf. denied 106 F.3d 484 (2d Cir. 1997).  In sum, I find that 

unconditional offers to return to work were made by Montgom-
ery on behalf of Cofer, Culbert, Gunkel, and Spencer. 
Ward testified that he subsequently spoke with higher man-
agement to confirm that the applicants were strikers. He also 
reassured himself as to the company™s policy that the strikers 
were to be offered the terms and conditions implemented by the 
Respondent in April 1994 rather than those contained in the 
expired collective-bargaining agreement. Based on his under-standing that he was correct about what to offer the strikers, 
Ward started contacting Cofer, 
Culbert, Gunkel, and Spencer 
on September 10 to offer them employment.  
A. Billy Cofer 
On September 17 Ward telephon
ed Cofer and they discussed 
employment. Ward stated that
 the Respondent had adopted a 
different retirement plan and insurance format. Ward™s notes of 

the conversation credibly show that he also advised Cofer that 
the wages and benefits being o
ffered were the same as those 
offered April 13, 1994, when the strike commenced. The fol-

lowing Friday Cofer met with Respondent™s representatives 
Steve Rasch and Kenny Starks. Co
fer testified that Rasch said 
that most of the available work was at only 75 percent of the 

old contract rate, and that he could not guarantee any work at 
 GRINNELL FIRE PROTECTION SYSTEMS CO. 475100 percent of the former rate. Cofer told Rasch that he was not 
interested in working for only 75 percent of the former rate. 
Cofer never accepted the Respon
dent™s employment offer.  
B. Charlie Wayne Gunkel 
Gunkel received a telephone call from Ward, inviting him to 
an interview. Gunkel met with
 Ward and Rasch on approxi-
mately September 17. Ward to
ld Gunkel that Respondent had 
no need for any foremen, but that Respondent did have work 
for journeymen at around $15 per hour. Gunkel said that he was 
worth more than that. Gunkel testified that he was not specifi-
cally offered a job but was told that the Respondent would be in 
touch with him if he were needed. In contrast to this testimony, 
Ward testified that he and Ra
sch offered Gunke
l reinstatement when he met with them. Ward
™s testimony and contemporane-
ous notes on this meeting expressl
y indicate that Gunkel said he 
had already ﬁcommitted toﬂ the job in Texas at the time he 
spoke with Ward. Gunkel never 
contacted Grinnell about re-
turning to work following his meeting with Ward. I found 

Gunkel to be an uncertain witness as to what was said at his 
meeting with Respondent™s repres
entatives. In contrast, Ward 
had a good recollection of the encounter, and I credit his ver-

sion of what was said. I find 
Gunkel was offered employment 
at the implemented rates, and that he did not accept the offer. 
C. Jerry Spencer 
Ward telephoned Spencer on a
pproximately September 11 
and told him that employment was at the implemented rates 
(approximately $15.30).  Spencer,
 a long time acquaintance of 
Ward, testified that he felt certa
in that Ward would know that 
wage rate would be unacceptable and was a joke by Ward. 
Spencer testified that he decided to ﬁjoke backﬂ and told Ward 
that he intended to return to work at that rate. Spencer never 
showed up to work for the Respondent. I find that Spencer did 
not accept the Respondent™s
 offer of employment. 
D. Ed Culbert 
On approximately September 
18 Ward telephoned Culbert 
and offered him employment at 
the implemented rates. Culbert 
queried Ward about the Respond
ent™s newspaper advertisement 
that stated a higher wage rate. 
Ward said that newspaper rate 
was only applicable in the Northeast, and that there were no 
union jobs in the Tulsa area. Culbert told Ward that he would 
think about the offer. Culbert decided not to accept the Respon-
dent™s offer of employment as 
the pay and benefits were sub-
stantially less than the expired collective-bargaining rates. 
IV. HENSLEY™S OFFER TO
 RETURN TO WORK 
Striker Robert Hensley telepho
ned the Respondent™s office on September 18, 1997. He was unable to talk with anyone in 
authority and left a message with a secretary. She recorded the 
message that, ﬁHe would like an unconditional offer to return to 
work.ﬂ The secretary did not testify at the hearing. Hensley 
testified he told the secretary he wanted his old job back. He 
was uncertain about whether he
 mentioned he was making an 
unconditional offer to return to work when he spoke to her, or 
subsequently when he spoke with Ward.  
Ward telephoned Hensley that sa
me evening. Ward testified 
that he asked Hensley to clarif
y the message he had left with 
secretary. He recalle
d Hensley responded that, ﬁI just want to 
make an unconditional offer.ﬂ Ward told Hensley that he was 

still uncertain exactly what he meant, but that there were jobs 
available at the wages and bene
fits implemented in April 1994. 
Hensley told Ward that he woul
d consider that offer. Hensley 
did not contact the Respondent thereafter to accept employment 
at the implemented rates. I f
ound Hensley to have a clouded 
memory of his conversations wi
th the Respondent™s representa-
tives concerning obtaining empl
oyment. I found Ward™s testi-
mony of his conversation with Hensley to be the most credible 

version of what was said. Based on Hensley™s message left with 
the secretary and Ward™s credited version of what was said 

between he and Hensley, I find that Hensley did make an un-
conditional offer to return to work and never accepted the Re-
spondent™s offer of employment.  
V.  ANALYSIS 
Unfair labor practice strikers
 who make unconditional offers 
to return to work are entitled to immediate reinstatement to 
their former positions. 
Laidlaw Corp.,
 171 NLRB 1366, 1368 
(1968). They are entitled to re
instatement whether or not re-placements for them 
have been hired. Mastro Plastics Corp. v. 
NLRB, 350 U.S. 270 (1956); 
NLRB v. Johnson Sheet Metal, 
Inc., 442 F.2d 1056, 1061 (10th Cir. 1971. I have found that 
Cofer, Culbert, Gunkel, Spence
r, and Hensley did make uncon-
ditional offers to return to work.  
In Alwin Mfg. Co.,
 326 NLRB 646 (1998), the judge, with 
Board approval, found that the Re
spondent violated the Act, in 

part, when it offered unfair labo
r practice strikers employment 
at terms equal to the Respond
ent™s unlawfully implemented 
final contract offer.
 The 
Alwin
 judge stated: 
 Also, contrary to the Company™s response offering possible 
eventual employment under th
e terms and co
nditions con-
tained in the Respondent™s im
plemented final contract pro-
posal, the striking employees, after the unconditional offer to 

return, became entitled to be immediately called back to work 
under the terms and conditions of
 employment set forth in the 
collective bargaining agreement that had expired on February 
28, 1994, including the there-prescribed pay, benefits and job 
classifications; free of the unilateral changes found unlawful 
in Alwin I
. As the Board held in 
Spentonbush/Red Star Com-
panies 
(319 NLRB 988 (1995), enf.. denied 106 F.3d 484 
(2nd Cir. 1997)): 
 An employer™s offer to reinstate unfair labor practice 
strikers based on terms and conditions that have been 
unlawfully imposed is not a valid offer. 
White Oak Coal 
Co., 295 NLRB 567, 572 (1989, enfd. sub nom. Richmond Recording Corp. v. NLRB
, 836 F.2d 289 (7th Cir. 1987) 
(footnote omitted). 
 The Respondent in the present ca
se conditioned its offers to 
the unfair labor practice strikers
 upon their accepting terms that 
the Board found to be unlawful in 
Grinnell I. In addition, the 
Respondent did not offer immedi
ate reinstatement to Cofer, Culbert, Gunkel, and Spencer, rather it delayed communicating 
its conditional offer for approximately 2 weeks. In sum, I find 
that the Respondent did not meet its obligations under the 
Board™s order to offer unfair labor practice strikers who had 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 476unconditionally offered to return to work immediate reinstate-
ment to their former positions and 
at their former rates. I find 
that the Respondent thus violated Section 8(a)(1) and (3) of the 

Act. 
In Tony Roma™s Restaurant, 325 NLRB 851, 852 (1998), the 
Board stated that it will not evaluate a discriminatee™s response 
to a reinstatement offer until the respondent has proven that the 
offer is a valid one. See also 
Consolidated Freightways
, 290 
NLRB 771, 772Œ773 (1988). The offers of employment made 
to the five discrimantees in this case were unlawfully condi-
tioned. I find that the discriminatees™ refusal to accept such 
invalid offers does not waive their rights to reinstatement. White Oak Coal Co.,
 295 NLRB 567, 572 (1989). 
CONCLUSIONS OF LAW 
1. Grinnell Fire Protection Systems Company, is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2. The Road Sprinkler Fitters Local Union No. 669, U. A., 
AFLŒCIO, is a labor organizati
on within the meaning of Sec-
tion 2(5) of the Act. 
3. Respondent has violated Se
ction 8(a)(1) and (3) of the 
Act.  
4. The foregoing unfair labor practices constitute unfair labor 
practices affecting commerce within the meaning of Section 
2(6) and (7) of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
4 ORDER The Respondent, Grinnell Fire Protection Systems Company, 
Tulsa, Oklahoma, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Refusing to immediately reinstate Billy J. Cofer, Edward 
L. Culbert, Charley Wayne Gunke
l, Jerry Spencer, and Robert 

Hensley, or any other unfair labor practice striker, to their for-
mer pre-strike positions after their unconditional offer to return 
by conditioning their reinstatement upon their acceptance of the 
terms and conditions of employme
nt set forth in its unlawfully 
implemented final contract
 proposal of April 1994. 
(b) In any other manner interfering with, restraining, or co-
ercing employees in the exercise of the rights guaranteed them 

by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act: 
(a) Within 14 days from the date of the Board™s Order, re-
scind and invalidate all offers of reinstatement to unfair labor 
practice strikers that are contingent upon their accepting the 
Respondent™s unlawfully implemented wages and benefits put 
into effect in April 1994. 
(b) Within 14 days from the date of the Board™s Order, offer 
unfair labor practice strikers Billy 
J. Cofer, Edward L. Culbert, 
                                                          
                                                           
4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the finding
s, conclusions, and recommend 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
Charley Wayne Gunkel, Jerry Spencer, and Robert Hensley, 

immediate and full reinstatement to their former prestrike jobs 
or, if those jobs no longer exist,
 to substantia
lly equivalent 
positions, without prejudice to thei
r seniority or any other rights 
or privileges previously enjoyed, displacing if necessary any 
employees hired as replacements for them. 
(c) Make the aforementioned employees whole from the date 
of their unconditional offers to return to work in accordance 
with the Grinnell I remedial Order of the Board, computed on a 
quarterly basis, less any net interim earnings, as prescribed in 
F. W. Woolworth Co.
, 90 NLRB 289 (1950), plus interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). (d) Within 14 days from the date of this Order, remove from 
its files any reference to the refusal of Billy J. Cofer, Edward L. 
Culbert, Charley Wayne Gunkel,
 Jerry Spencer, and Robert 
Hensley, to accept employment 
on the terms previously offered 
them by the Respondent, and within 3 days thereafter notify the 
employees in writing that this has been done and that their prior 
refusal to accept such employme
nt does not waive their rights 
to reinstatement in any way.  
(e) Preserve and, within 14 da
ys of a request, make available 
to the Board or its agents for examination and copying, all pay-
roll records, social security payment records, timecards, per-
sonnel records and reports, and all other records, including an 
electronic copy of the records if stored in electronic form, nec-
essary to analyze the amount of 
backpay due under the terms of 
this Order. Bryant & Stratton Business Institute
, 327 NLRB 1135  (1999). 
(f) Within 14 days after service by
 the Region, post at its fa-
cility in Tulsa, Oklahoma, copies of the attached notice marked 
ﬁAppendix.ﬂ5 Copies of the notice, on forms provided by the 
Regional Director for Region 17, 
after being signed by the Re-

spondent™s authorized representative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since August 26, 1997.
 Excel Container, Inc.,
 325 
NLRB 17 (1997). 
(g) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply.  
 5 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 GRINNELL FIRE PROTECTION SYSTEMS CO. 477APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
the National Labor Relations Act 
and has ordered us to post and 
abide by this notice. 
 Section 7 of the Act gives employees these rights: 
 To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT refuse to immediately reinstate Billy J. 
Cofer, Edward L. Culbert, 
Charley Wayne Gunkel, Jerry 
Spencer, and Robert Hensley, or 
any other unfair labor practice 
striker, to their former pre-st
rike positions after their uncondi-tional offer to return, by condi
tioning their reinstatement upon 
their acceptance of the terms a
nd conditions of employment set 
forth in our unlawfully implemen
ted final contract proposal of 
April 1994. WE WILL NOT in any other manner interfere with, restrain, 
or coerce employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
WE WILL within 14 days from the date of the Board™s Or-
der, rescind and invalidate all of
fers of reinstatement to unfair 
labor practice strikers that are contingent upon their accepting 
the Respondent™s unlawfully impl
emented wages and benefits 
put into effect on April 14, 1994. 
WE WILL offer unfair labor practi
ce strikers Billy J. Cofer, 
Edward L. Culbert, Charley Way
ne Gunkel, Jerry Spencer, and 
Robert Hensley, immediate and full reinstatement to their for-

mer pre-strike jobs or, if those 
jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed, displacing 
if necessary any employees hired as replacements for them. 
WE WILL make Billy J. Cofer, Edward L. Culbert, Charley 
Wayne Gunkel, Jerry Spencer, a
nd Robert Hensley, whole from 
the date of their unconditional offers to return to work in accor-

dance with the 
Grinnell I
 remedial Order of the Board.  
WE WILL remove from our files any reference to the refusal 
of Billy J. Cofer, Edward L. Culbert, Charley Wayne Gunkel, 
Jerry Spencer, and Robert Hens
ley, to accept employment on 
the terms that we previously offered them, and WE WILL no-
tify these employees in writing that this has been done and that 
their prior refusal to accept such employment does not waive 
their rights to reinstatement in any way.  
GRINNELL FIRE PROTECTION SYSTEMS 

COMPANY   